DETAILED ACTION
	This communication is responsive to Amendment, filed 11/08/2021. 
Claims 1-21 are pending in this application. In the Amendment, claim 21 has been added, and claims 1, 9, and 17 have been amended. This action is made Final.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 9 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, 32 and 48 of U.S. Patent No. 10,921,975. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 16, 32 and 48 of U.S. Patent No. 10,921,975 every element of claims 1, 9 and 17 of the instant application and thus anticipated the claims of the instant application 
Claims 2-8, 10-16 and 18-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-15, 18-31, 34-47 of U.S. Patent No. 10, 921,975. Although the conflicting claims are not identical, claims 2-15, 18-31, 34-47 of U.S. Patent No. 10, 921,975 contains every element of claims 2-8, 10-16 and 18-20  of the instant application except for some obvious variations. However, the obvious variations were well-known, for example, as being taught by Zambetti and Shaffer. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Zambetti and Shaffer in the invention US Patent No. 10,921,975 in order to provide a comprehensive framework or mechanism for recognizing touch based gesture .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-11, 14-19, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zambetti et al.  (“Zambetti”, Pub. No. US 2015/0067513).
Per claim 1, Zambetti teaches a method, comprising:
at an electronic device with a display and one or more input devices separate from the display: displaying, on the display, a user interface for an application (fig. 1B, application 136-1; [0103]-[0121]);
receiving, at the one or more input devices separate from the display, user input events (figs. 1A-1B, peripheral interface 118; [0143]; [0145]; [0198]; [0199]);
generating a plurality of separate event streams in accordance with the user input events (figs 1A-1B; [0095]; [0097]; [0150]; [0155]-0157]);
merging information from the plurality of separate event streams to generate a stream of merged user input events, the stream of merged user input events including simulated touch event (figs 1A-1B; [0095]; [0097]; [0150]; [0155]-0157]; which show sequence of events or sub-events forming as an event information (i.e. a stream of merged events or sub-events). In addition, para. [0198] discloses that event recognizer 180 produces a simulated touch input or event such that the device detect contacts 460 and 462 in fig 4B with the touch sensitive surface 451 at locations that correspond to respective locations on the touch screen display 450, 460 corresponds to 468 and 462 correspond to 470. In this way, user inputs (e.g. 460 and 462 and movement thereof) detected by the device on the touch sensitive surface 451 are used by the device to manipulate the user interface on the touch screen display 450. Accordingly, it is considered user inputs (e.g. 460 and 462 and movement thereof) detected by the device on the touch sensitive surface 451 are being simulated on as inputs on the touch screen display 450);
providing, to the application, information that describes the stream of merged user input events, including the simulated touch event (figs. 1A-1B; [0143]; [0155]-[0157]; which show delivering of event information to the application 136-1 and applications view 191 of application 136-1. In addition, para. [0198] discloses that event recognizer 180 produces a simulated touch input or event such that the device detect contacts 460 and 462 in fig 4B with the touch sensitive surface 451 at locations that correspond to respective locations on the touch screen display 450, 460 corresponds to 468 and 462 correspond to 470. In this way, user inputs (e.g. 460 and 462 and movement thereof) detected by the device on the touch sensitive surface 451 are used by the device to manipulate the user interface on the touch screen display 450. Accordingly, it is considered user inputs (e.g. 460 and 462 and movement thereof) detected by the device on the touch sensitive surface 451 are being simulated on as inputs on the touch screen display 450); and
displaying, on the display, a response by the application that is based at least in part on the information that describes the stream of merged user input events ([0143]; [0157]; [0162]; [0164]; [0200]).

Per claim 3, Zambetti teaches the method of claim 2, wherein a respective scroll event includes a plurality of fields selected from the group consisting of: a field having a value indicating a first amount of scrolling ([0157]; [0323]); a field having a value indicating either a multiplier for the first amount of scrolling or a second amount of scrolling larger than the first amount of scrolling([0157]; [0323]); a field having a value indicating the respective location in the user interface (fig. 14B; cursor 6610 is within a location of region 6606); and a field having a phase value selected from a set of predefined phase values that includes at least a first predefined phase value that indicates a beginning phase of the respective scroll event and a second predefined phase value that indicates that the respective scroll event is an update of a scroll event ([0157]; [0322]; [0328]). 
Per claim 6, Zambetti teaches the method of claim 2, wherein each scroll event is a normalized event having a predefined event type and set of fields, wherein the scroll events are configured to be normalized from any of: a respective user input event received from a scroll wheel; a respective user input event corresponding to a first predefined gesture on a touch-sensitive display; and a respective user input event corresponding to a second predefined gesture, distinct from the first predefined gesture, on a touch-sensitive surface separate from a display ([0157]; [0319]; [0322]).
Per claim 7, Zambetti teaches the method of claim 1, wherein: the one or more input devices separate from the display include a first input device and a second input device distinct and separate from the first input device ([0095]; [0080]; [0166]); and the user input events 
Per claim 8, Zambetti teaches the method of claim 1, wherein: the one or more input devices separate from the display include a first input device (fig.14A; touch sensitive 451); the user input events include: a first event received from the first input device, the first event corresponding to movement of a pointer on the display (figs. 14D-14E; movement of cursor 6610 to location 6608-2); and a second event, distinct from the first event, corresponding to actuation of the first input device ([0327]; [0328]); and the stream of merged user input events comprises a user input event that includes information corresponding to the first event and information corresponding to the second event ([0155]-0157]; [0327]-0328]).
Claims 9-11 and 14-16 are rejected under the same rationale as claims 1-3 and 6-8 respectively.
Claims 17-19 are rejected under the same rationale as claims 1-3 respectively.
Per claim 21, Zambetti teaches the method of claim 1, including providing to the application the simulated touch even, the simulated touch event including information that described the stream of merged user input events (figs. 1A-1B; [0143]; [0155]-[0157]; which show delivering of event information to the application 136-1 and applications view 191 of application 136-1. In addition, para. [0198] discloses that event recognizer 180 produces a simulated touch input or event such that the device detect contacts 460 and 462 in fig 4B with the touch sensitive surface 451 at locations that correspond to respective locations on the touch screen display 450, 460 corresponds to 468 and 462 correspond to 470. In this way, user inputs (e.g. 460 and 462 and movement thereof) detected by the device on the touch sensitive surface 451 are used by the device to manipulate the user interface on the touch screen display 450. Accordingly, it is considered user inputs (e.g. 460 and 462 and movement thereof) detected by the device on the touch sensitive surface 451 are being simulated on as inputs on the touch screen display 450). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 12-13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zambetti et al.  (“Zambetti”, Pub. No. US 2015/0067513) and Shaffer et al. (“Shaffer”, Pub. No. US 2011/0181526).
Per claim 4, Zambetti teaches the method of claim 2 but does not specifically teach wherein the response by the application to the scroll events comprises panning at least a portion of the user interface. 
However, Shaffer teaches a scroll events comprises panning at least a portion of the user interface ([0127]; [0165]; [0166]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Shaffer in the invention of Zambetti in order to provide a comprehensive framework or 
Per claim 5, Zambetti teaches the method of claim 4, wherein the display is a touch-sensitive display and the application is configured to pan at least the portion of the user interface in response to touch inputs from the touch-sensitive display as well as scroll events from the stream of merged user input events (Zambetti, figs 1A-1B; [0095]; [0097]; [0150]; [0155]-0157]; [0322]; [0323]; [0327]; Shaffer, [0127]; [0165]; [0166]). 
Claims 12 and 13 are rejected under the same rationale as claims 4-5 respectively.
Claim 20 is rejected under the same rationale as claim 4.

Response to Arguments
	Applicants’ arguments in the Amendment have been fully considered but are not persuasive.
	Applicant’s primary argument is that “To the extent that the Office Action relies on
Zambetti’s “event recognizer 180” as “merging information from [a] plurality of separate event
streams,” (Zambetti, [0155]-[0157]), the Office Action does not establish that Zambetti’s event recognizer 180 produces a simulated touch input”
The examiner does not agrees, for example Zambetti reads on the claim language of the stream of merged user input events including simulated touch event (figs 1A-1B; [0095]; [0097]; [0150]; [0155]-0157]; which show sequence of events or sub-events forming as an event information (i.e. a stream of merged events or sub-events). In addition, para. [0198] discloses that event recognizer 180 produces a simulated touch input or event such that the device detect contacts 460 and 462 in fig 4B with the touch sensitive surface 451 at locations that correspond to respective locations on the touch screen display 450, 460 corresponds to 468 and 462 correspond to 470. In this way, user inputs (e.g. 460 and 462 and movement thereof) detected by the device on the touch sensitive surface 451 are used by the device to manipulate the user interface on the touch screen display 450. Accordingly, it is considered user inputs (e.g. 460 and 462 and movement thereof) detected by the device on the touch sensitive surface 451 are being simulated on as inputs on the touch screen display 450).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T VU whose telephone number is (571)272-4073. The examiner can normally be reached M-F: 6:30AM - 3:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH T VU/Primary Examiner, Art Unit 2175